IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


                         IN RE MH2015-002490
                               MH2015-004896
                       ________________________

 ARIZONA DEPARTMENT OF HEALTH SERVICES, ARIZONA STATE
               HOSPITAL, Intervenor/Appellant

                                      and

   MARICOPA COUNTY SPECIAL HEALTHCARE DISTRICT d/b/a
     MARICOPA INTEGRATED HEALTH SYSTEM, Intervenor.

        No. 1 CA-MH 15-0107, 1 CA-MH 16-0021 (Consolidated)
                          FILED 5-1-2018


          Appeal from the Superior Court in Maricopa County
                 No. MH2015-002490, MH2015-004896
                The Honorable Andrew G. Klein, Judge
          The Honorable Barbara L. Spencer, Judge Pro Tempore

                              AFFIRMED


                               COUNSEL

Arizona Attorney General’s Office, Phoenix
By Aubrey Joy Corcoran, Louis Frank Caputo, III
Counsel for Intervenor/Appellant

Dickinson Wright, PLLC, Phoenix
By David J. Ouimette, Vail C. Cloar
Counsel for Intervenor
                           IN RE MH2015-002490
                            Opinion of the Court


                                 OPINION

Judge Kenton D. Jones delivered the Opinion of the Court, in which
Presiding Judge Randall M. Howe and Judge James B. Morse Jr. joined.


J O N E S, Judge:

¶1            In this consolidated appeal, Intervenor Arizona State Hospital
(ASH) challenges orders involuntarily committing Edgar T. and Juan A.
      1

(the Patients) for inpatient psychiatric treatment. Both Patients were
deemed incompetent to stand trial for violent crimes, but upon
commitment were unable to provide documentation establishing their
lawful presence in the United States. ASH argues it cannot comply with the
commitment orders without violating state and federal law governing the
provision of state and local public benefits to unauthorized aliens.

¶2            As a matter of first impression, we consider whether court-
ordered psychiatric treatment is a “state and local public benefit,” as
defined within 8 U.S.C. § 1621(c)2 and A.R.S. § 1-502(I). Because individuals
subject to court-ordered psychiatric treatment do not “apply” for the
services, the treatment is not a “benefit” within the meaning of those
statutes. Accordingly, we affirm the superior court’s orders.

                 FACTS AND PROCEDURAL HISTORY

¶3           In 2013, Edgar was charged with one count of aggravated
assault and one count of assault by a prisoner with bodily fluids. Edgar
spat upon an officer who tried to end a fight between Edgar and another
inmate in the medical area of the Durango Jail. In 2015, Juan was charged
with aggravated assault and criminal trespass after attacking officers who
tried to remove him from a dumpster in which he had been living for four


1      ASH is a “state hospital . . . maintained for the care and treatment of
persons with mental disorders and persons with other personality
disorders or emotional conditions” under the “charge and control” of the
Arizona Department of Health Services (AZDHS). See Ariz. Rev. Stat.
(A.R.S.) § 36-202(A), (D) (2018). For simplicity, we refer to AZDHS and the
state mental hospital, collectively, as ASH.

2     Absent material changes from the relevant date, we cite a statute’s
current version.


                                      2
                           IN RE MH2015-002490
                            Opinion of the Court

days. When the officers tried to move Juan, he refused to obey orders and
swung a board at one of them. Ultimately, the officers resorted to the use
of pepper spray to subdue him.

¶4            In March 2014 and July 2015, the criminal court found the
Patients incompetent to stand trial and dismissed the charges pending
against them without prejudice. The court ordered the Maricopa County
Attorney’s Office (MCAO) to file a petition for court-ordered psychiatric
evaluation. See A.R.S. §§ 13-4517(A)(1) (authorizing the court to “[r]emand
the defendant to an evaluating agency for the institution of civil
commitment proceedings” if it finds he is “incompetent to stand trial and
that there is no substantial probability that the defendant will regain
competency within twenty-one months”); 36-521(F) (authorizing the
county attorney to file the petition for evaluation if court-ordered). Both
Patients were evaluated, and their evaluators filed petitions for court-
ordered treatment pursuant to A.R.S. § 36-531(B) (stating that, upon a
determination that a patient is disabled or dangerous, the appropriate
person “shall prepare, sign and file a petition for court-ordered treatment”).
After considering the petitions, the superior court in both cases found the
Patients to be “persistently and acutely disabled.” The court also found
Juan to be “a danger to others.” Both Patients were ordered to submit to
inpatient psychiatric treatment at ASH.

¶5            ASH moved to intervene in both cases, asking the superior
court to reconsider the commitment orders — not because its findings were
incorrect, but because the Patients were unable to provide documents
establishing their lawful presence in the United States, and therefore were
ineligible to receive public benefits. The court granted the motion to
intervene but declined to reconsider its orders, and ASH timely appealed.
We have jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1) and -2101(A)(2).3

¶6           On appeal, this Court granted the Maricopa County Special
Healthcare District (the District) leave to intervene as well. The District
operates Desert Vista Behavioral Health Center (Desert Vista), a facility that
provides short-term court-ordered evaluation and treatment for



3       Both treatment orders have expired, but the Patients remain
persistently and acutely disabled and are still committed to ASH. Although
the orders themselves are moot, we consider the merits of the appeal
“because the issue presented is of statewide importance and capable of
evading review.” In re MH-2008-000867, 225 Ariz. 178, 179, ¶ 1 (2010)
(citing Coconino Cty. No. MH 1425, 181 Ariz. 290, 292 (1995)).


                                      3
                            IN RE MH2015-002490
                             Opinion of the Court

individuals with mental disabilities, and therefore has an interest in the
outcome of our decision.

                               DISCUSSION

¶7             The parties dispute whether court-ordered psychiatric
treatment is a “state and local public benefit” subject to immigration
verification. We review issues of statutory interpretation de novo. In re
MH2010-002637, 228 Ariz. 74, 78, ¶ 13 (App. 2011) (citation omitted).
“When interpreting a statute, our primary purpose is to give effect to the
intent of the legislature.” Pinal Cty. No. MH-201000029, 225 Ariz. 500, 502,
¶ 6 (App. 2010) (citing Maricopa Cty. No. MH 2001-001139, 203 Ariz. 351, 353,
¶ 12 (App. 2002)). “The best indicator of that intent is the statute’s plain
language, and, if that language is clear and unambiguous, we apply it as
written.” State ex rel. Brnovich v. Maricopa Cty. Cmty. Coll. Dist. Bd.
(MCCCDB), 242 Ariz. 325, 338, ¶ 39 (App. 2017) (quoting State v. Liwski, 238
Ariz. 184, 186, ¶ 5 (App. 2015)).

I.     Court-Ordered Psychiatric Treatment Is Not a “Public Benefit” as
       Defined by 8 U.S.C. § 1621(c).

¶8            In 1996, Congress enacted the Personal Responsibility and
Work Opportunity Reconciliation Act (PRWORA), which restricts welfare
and public benefits for aliens. See generally Pub. L. No. 104-193, tit. IV,
§§ 400-51, 110 Stat. 2105, 2260-77 (1996) (partially codified as amended at
8 U.S.C. §§ 1601 to 1646). PRWORA defines which groups of non-citizens
qualify to receive state and local public benefits. Under PRWORA, “state
and local public benefits,” include:

       any retirement, welfare, health, disability, public or assisted
       housing, postsecondary education, food assistance,
       unemployment benefit, or any other similar benefit for which
       payments or assistance are provided to an individual . . . by
       an agency of a State or local government or by appropriated
       funds of a State or local government.

8 U.S.C. § 1621(c)(1)(B).

¶9            ASH argues the phrase “any health benefit” in the federal
statute includes the involuntary civil commitment that occurred in these
cases. This takes § 1621(c) out of context, however. The meaning of this
language is clear when considered within the context of the statutory
scheme as a whole. See Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)
(“The plainness or ambiguity of statutory language is determined by


                                     4
                           IN RE MH2015-002490
                            Opinion of the Court

reference to the language itself, the specific context in which that language
is used, and the broader context of the statute as a whole.”) (citations
omitted); J.D. v. Hegyi, 236 Ariz. 39, 41, ¶ 6 (2014) (explaining that, when
interpreting a statute, the words “cannot be read in isolation from the
context in which they are used”) (citing Adams v. Comm’n on Appellate Court
Appointments, 227 Ariz. 128, 135, ¶ 34 (2011)). When read as a whole, the
unambiguous language in PRWORA limits the definition of public benefits
to those benefits for which an individual applies. By its terms, PRWORA is
intended to address concerns regarding the “self-sufficiency” of
immigrants, given that “aliens have been applying for and receiving public
benefits . . . at increasing rates.” 8 U.S.C. § 1601(1), (3) (emphasis added).
Thus, PRWORA authorizes individual states “to require an applicant for
State and local public benefits . . . to provide proof of eligibility.” 8 U.S.C.
§ 1625 (emphasis added). In contrast, PRWORA confers no rights or
responsibilities upon individual states with regard to services imposed
upon a person by court order. Because “state and local public benefits,”
within the context of PRWORA, unambiguously refers to benefits for which
an individual voluntarily applies, we hold court-ordered psychiatric
treatment is not a public benefit as defined by 8 U.S.C. § 1621(c)(1).4

¶10           Even if the statutory language of PRWORA were ambiguous,
this Court would reject ASH’s interpretation of “state and local public
benefits” because it would lead to absurd results. See Compassionate Care
Dispensary, Inc. v. AZDHS, 782 Ariz. Adv. Rep. 12, *5, ¶ 23 (App. Jan. 16,
2018) (refusing to “advance an interpretation that leads to . . . an absurd
result” when resolving statutory ambiguities) (citing AEA Fed. Credit Union
v. Yuma Funding, Inc., 237 Ariz. 105, 109, ¶ 13 (App. 2015)). If statutory
language is ambiguous, we determine legislative intent by “considering the
statute’s context, subject matter, historical background, effects and
consequences, and spirit and purpose.” MCCCDB, 242 Ariz. at 338, ¶ 39
(quoting Calik v. Kongable, 195 Ariz. 496, 500, ¶ 16 (1999)).

¶11          ASH maintains “the method used to provide [mental health
services] — voluntary admission or involuntary commitment — does not

4      At oral argument, ASH conceded that a public benefit must be
applied for but argued the State and the evaluators effectively applied for
mental health treatment on the Patients’ behalf through the petitions for
court-ordered evaluation and treatment. We disagree. MCAO did not
apply to a treatment provider for mental health services; it petitioned the
superior court for an order requiring the Patients to be evaluated, and then
the evaluators petitioned the court for an order finding involuntary
psychiatric treatment was necessary.


                                       5
                           IN RE MH2015-002490
                            Opinion of the Court

change their classification as public benefits.” Instead, ASH argues, “the
provision of free mental health services and treatment, together with other
benefits associated with inpatient treatment — room, board, and physical
medical examinations and treatment” — is the public benefit provided to
the Patients. However, if voluntariness were truly irrelevant in defining
“public benefit,” the incarceration of persons unable to prove their lawful
presence would likewise violate PRWORA because the State is required by
law to provide prisoners the same “benefits” ASH argues should be denied
the Patients — room, board, and physical and mental health examinations
and treatment. See A.R.S. §§ 31-121(A) (“The sheriff shall receive all persons
who are committed to jail by competent authority and provide them with
necessary food, clothing and bedding, the cost of which shall be a county
charge.”); -201.01(B), (D) (“[T]he director may, in cooperation with
[AZDHS], provide to prisoners psychiatric care and treatment . . . [and]
shall provide medical and health services for the prisoners.”). Even ASH
concedes incarceration, and its incidentals, do not constitute a “benefit,”
arguing the provisions are imposed upon the prisoner as a punishment.5

¶12           Additionally, ASH tacitly acknowledged within the
commitment proceedings below that its interpretation would increase the
risk to public safety. In its motion for reconsideration, ASH stated it was
“left with a Hobson’s choice: break the law and indefinitely commit a
person or potentially increase the risk to public safety.” Indeed,
interpreting court-ordered psychiatric treatment as a “state or local public
benefit” subject to immigration verification would allow the Patients —
who have already been determined to be a danger to themselves and others
— to be released back into the general public because no viable alternative
exists. The State is unable to prosecute and incarcerate the Patients because
they are incompetent to stand trial for the violent crimes they allegedly
committed. See Cooper v. Oklahoma, 517 U.S. 348, 354 (1996) (recognizing

5      ASH argues this Court should not compare involuntary civil
commitment to incarceration, citing MH-2008-000867, in which our
supreme court held the confrontation clause did not apply to civil
commitment proceedings and stated, “a civil commitment proceeding
should not be constitutionally ‘equated to a criminal prosecution’ because
the state is not acting in a punitive manner.” 225 Ariz. at 180-81, ¶ 8
(quoting Addington v. Texas, 441 U.S. 418, 428 (1979)). However, the narrow
issue there — whether the admission of evidence in a particular manner
comported with the patient’s due process rights, id. at 179, 182, ¶¶ 1, 14 —
does not foreclose all future comparisons, particularly here, where we
consider the interplay between federal immigration law and state statutes
authorizing courts to order psychiatric treatment.


                                      6
                           IN RE MH2015-002490
                            Opinion of the Court

“the criminal trial of an incompetent defendant violates due process”)
(citations omitted). Moreover, the District’s facility, Desert Vista, is not
equipped for long-term psychiatric care, and, unlike ASH, does not offer
“maximum security.” See A.R.S. § 36-212 (requiring the state mental
hospital to designate and operate a “maximum security area”). Although
ASH suggests undocumented patients could be committed to a private
hospital, a private hospital must first agree to take them. See A.R.S. § 36-
540(A)(3) (authorizing the court to order “[i]npatient treatment in . . . a
private hospital,” but only “if the private hospital agrees”). Moreover, it is
unclear how ASH perceives the expenditure of state monies applied to the
commitment of individuals to ASH is a violation of PRWORA, but the
expenditure of state monies to pay for the commitment of individuals to
Desert Vista or a private hospital is not.

¶13           The statutory language is clear and unambiguous when read
within the context of the statutory scheme as a whole. And, as noted above,
even if it were ambiguous, we would not advance an interpretation that
lead to absurd results. Accordingly, we hold that court-ordered psychiatric
treatment is not a public benefit as defined by 8 U.S.C. § 1621(c).6

II.    Court-Ordered Psychiatric Treatment Is Not a “Public Benefit” as
       Defined by State Law.

¶14           ASH separately asserts that involuntary civil commitment is
a “public benefit” not available, under state law, to a person who cannot
prove his lawful presence. The Arizona State Legislature has adopted
PRWORA’s general definition of “state or local public benefits.” See A.R.S.
§ 1-502(I). And like PRWORA, the statute’s unambiguous purpose is to
restrict the availability of public benefits for which an individual must
apply. Section 1-502(A) states:




6       ASH relies heavily upon 8 U.S.C. § 1621(b)(4) (granting the U.S.
Attorney General sole discretion to exempt certain state or local public
benefits from PRWORA’s restrictions), and U.S. Attorney General Order
No. 2353-2001, 66 Fed. Reg. 3613 (Jan. 16, 2001) (specifying “the types of
community programs, services, or assistance for which all aliens remain
eligible”), to argue ASH’s treatment was not an exempt state or local public
benefit. This argument is only relevant if one begins with the assumption
that court-ordered psychiatric treatment is a public benefit. Because we
hold otherwise, we need not address this argument further.



                                      7
                           IN RE MH2015-002490
                            Opinion of the Court

       [A]ny agency of this state or a political subdivision of this
       state that administers any state or local public benefit shall
       require each natural person who applies for the state or local
       public benefit to submit at least one of the following
       documents . . . demonstrating lawful presence in the United
       States.

(Emphasis added). Thus, the state statute also applies only to benefits for
which a person voluntarily applies.

¶15            We find further support in A.R.S. § 13-4517(B), which, as
amended in 2017, explicitly distinguishes court-ordered psychiatric
treatment from “public benefits.” That statute authorizes the superior
court, after determining a defendant incompetent to stand trial, to order “an
assessment of the defendant’s eligibility for private insurance or public
benefits that may be applied to the expenses of the defendant’s medically
necessary maintenance and treatment.” A.R.S. § 13-4517(B). Although the
relevant language was added after the Patients were deemed incompetent,
it demonstrates that the Legislature does not consider court-ordered
psychiatric treatment to be a public benefit in and of itself, but rather, as a
circumstance whose expense might be mitigated through the use of public
benefits, when available. Indeed, the Legislature specifically identified
public benefits that could be used to offset the costs of court-ordered
psychiatric treatment, including: “[the Arizona Health Care Cost
Containment System], state-only behavioral health services, [Social
Security] services and [M]edicare part D prescription drug benefits,
supplemental security income and supplemental security disability
income.” A.R.S. § 13-4517(B).

¶16            In a final public policy argument, ASH contends that because
it “is not required to provide civil commitment treatment that exceeds the
funded capacity,” A.R.S. § 36-503.03, a U.S. citizen may be denied access to
necessary services if its beds are filled by individuals not lawfully present
in the United States. This argument is unpersuasive given that the
maximum capacity of ASH is recalculated each year after collecting census
data, see A.R.S. §§ 36-206(D), -503.03, and that the state maintains a
contingency plan for the placement of patients in times of emergency and
other unforeseen circumstances, see A.R.S. § 36-206(D).           Thus, the
Legislature has provided avenues for ASH to avoid potential capacity
problems.




                                      8
                          IN RE MH2015-002490
                           Opinion of the Court

                              CONCLUSION

¶17           Court-ordered psychiatric treatment is not a public benefit as
defined by 8 U.S.C. § 1621(c) and A.R.S. § 1-502(I). Accordingly, we affirm
the superior court orders.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       9